MEMORANDUM **
Austreberto Merino, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals denying his third motion to reconsider as numerically barred.
Petitioner has waived any challenge to the BIA’s order, denying his motion to reconsider, by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reconsider was numerically barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.